DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/23/2021 has been entered.
 
Response to Amendment
	The amendment file 01/23/2021 has been entered. Claims 1-3, 6, 9 and 12 have been amended. Claims 13-20 were previously withdrawn. Claims 1-20 remain pending in this application. 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “32” has been used to designate both the chin mask layer and the two holding slots (see ¶ 0029). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the 

Claim Objections
Claims 1-3 and 5 are objected to because of the following informalities:  
Claim 1 should read “…to open up said corresponding
Claim 2 should read “…a greater surface tension of said cosmetic composition…”
Claim 3 should read “…a greater surface tension of said cosmetic composition…”
Claim 5 should read “…extending said two side [[ring]] wing portions…”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3 and 6-12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "said tension bridges" in lines 7-8. There is insufficient antecedent basis for this limitation in the claim.
	Claims 7-9 are also rejected due to dependency on claim 2. 
Claim 3 recites the limitation "said tension bridges" in line 8. There is insufficient antecedent basis for this limitation in the claim.
	Claims 10-12 are also rejected due to dependency on claim 3. 
Claim 6 recites the limitation "the neck" in line 10. There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the chin skin surface" in line 5. There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the neck" in line 10. There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the chin skin surface" in line 5. There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the neck" in line 10. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103

Claims 1 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Xiao et al. (WO 2009/135336 A1), hereinafter Xiao in view of Nakamura et al. (Pub. No.: US 2011/0045040 A1), hereinafter Nakamura. 
Regarding claim 1, Xiao discloses (annotated fig. 2 below and fig. 3) a method of wearing a facial mask (mask 10) which comprises a mask body (face portion 20) comprising at least a facial mask layer and two ear mask layers extended from two sides of said facial mask layer respectively (see annotated fig. 2 below), wherein said method comprises the steps of:
placing said facial mask layer on a face of a user for overlaying said facial mask layer on a skin surface of the face of the user (¶ 0027), wherein said facial mask layer has a one or more openings (eye holes 50) positioned and shaped corresponding to the face of the user (see fig. 2, ¶ 0023), wherein said one or more openings include at least one of a mouth opening and two eye openings (eye holes 50);
pulling said two ear mask layers sidewardly and hanging said two mask ear layers to the two ears of the user respectively by passing the ears of the user through two ear wearable slots (slits 80) provided in said two ear mask layers respectively so as to wear said facial mask layer to fittingly cover the skin surface of the face of the user (¶ 0027).

    PNG
    media_image1.png
    634
    724
    media_image1.png
    Greyscale

Xiao annotated fig. 2
	Xiao fails to disclose each of said one or more openings has a flip portion formed on said facial mask layer with a U-shaped cut, folding said flip portion of said one of said one or more openings to open said correspondingly opening, such that a double amount of cosmetic composition impregnated in said flip portion and said facial mask layer is provided. 
	Nakamura teaches (fig. 1a) a method of wearing a facial mask (1) in the same field of endeavor comprising one or more openings including at least one of a mouth opening and two eye openings (see fig. 1a), each of said one or more openings has a fil portion (eyelid part 4) formed on said facial mask layer with a U-shaped cut (see fig. 1a, ¶ 0058, ln. 2-5), folding said flip portion of said one or more openings to open said correspondingly opening (see fig. 1a, ¶ 0030, ln. 5-7), such that a double amount of cosmetic composition impregnated in said flip portion and said facial mask layer is provided (the user who wants beautifying effects around the eyes can fold back the eye 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Xiao such that it comprises folding a flip portion to form said opening of said facial mask layer, wherein said flip portion is formed on said mask layer with a U-shaped cut, so that when said flip portion is folded, a double amount of cosmetic composition impregnated in said flip portion and said facial mask layer is provided as taught by Nakamura. Doing so allows the user to enhance the beautifying effects around the eyes (Nakamura, ¶ 0030).
Regarding claim 4, Xiao in view of Nakamura teach all of the elements of the current invention as stated above in claim 1 and Xiao further discloses (annotated fig. 2 above and fig. 3) that the mask body further comprises a chin mask (bottom portion 30) extended from a bottom portion of said facial mask layer (see fig. 2), further comprising the following step: 
d. folding said chin mask layer inwardly and pulling two side wing portions (see annotated fig. 2 above) of said chin mask sidewardly to overlay said chin mask layer on the chin skin surface of the user (¶ 0027, see fig. 3).
Regarding claim 5, Xiao in view of Nakamura teach all of the elements of the current invention as stated above in claim 4 and Xiao further discloses (annotated fig. 2 above and fig. 3) that the step (d) further comprises a step (d1) of extending said two side wing portions of said chin mask layer toward the two ears of the user (see fig. 3) and hanging said two side wing portions of the two ears of the user by passing the two ears of the user through two holding slots (slits 90) of the two side wing portions of the . 

Allowable Subject Matter
Claims 2-3 and 6-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Claims 2 and 3 recite a plurality of composition retention apertures. The closest prior art of record is Xiao (WO 2009/135336 A1) which discloses a bibulous material having a honeycomb pattern (see fig. 4). Xiao fails to disclose a thickened retention brim and a plurality of tension bridges. Further, there is no motivation to modify Xiao to comprise these structures as Xiao fails to disclose details of the honeycomb pattern.  
Claims 7-9 and 10-12 ultimately depend from claims 2 and 3, respectively. 
Claim 6 recites the steps connecting said two side wing portions by connecting a connector through holding slots of the wing portions of the chin mask layer when the side wing portions are not long enough to reach the ears and tying the two side wing portions when the side wing portions are long enough. Xiao fails to disclose this limitation. Owoc (Pub. No.: US 2014/0311512 A1) teaches a mask in the same field of endeavor comprising a connector (strap 24) to retain the mask in place (see fig. 2A). However, none of the prior art of record teach tying the two side wing portions when said wing portions are long enough. This modification would not have been obvious to .

Response to Arguments
Applicant's arguments, see page 12, filed 01/23/2021, regarding claim 1 rejected under 35 USC §103 over Xiao in view of Nakamura have been fully considered but they are not persuasive. Applicant argues that Nakamura fails to disclose any flip portion for the mouth opening. However, amended claim 1 recites “wherein said one or more openings include at least one of a mouth opening and two eye openings.” Xiao discloses two eye openings and further Nakamura teaches two eye openings having a flip portion (see rejection above). Therefore, Xiao in view of Nakamura render claim 1 obvious.
Applicant’s arguments, filed 01/23/2021, with respect to claims 2-3 and 6-12 have been fully considered and are persuasive. The rejection under 35 USC §103 of claims 2-3 and 6-12 have been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEAGAN NGO whose telephone number is (571) 270-1586.  The examiner can normally be reached on Monday - Friday 7:00 am - 4:15 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571) 272-1115.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.


/MEAGAN NGO/Examiner, Art Unit 3781           



/TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781